 

U.S. DISTRICT COURT
NORTHERN DISTRICT OF TEXAS

FILED

 

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS

 

 

 

 

 

 

AMARILLO DIVISION NOV 2 6 2019
CLERK, U.S. DISTRICT COURT
B
HERMAN GREINSTEIN, § y Ce Day
§
Plaintiff, §
§
Vv. § 2:18-CV-208-Z-BR
§
GRANITE SERVICES §
INTERNATIONAL, INC. and §
FIELDCORE SERVICES §
SOLUTIONS, LLC, §
§
Defendants. §

ORDER

After making an independent review of the pleadings, files, and records in this case, and
the August 27, 2019 findings, conclusions, and recommendations of Magistrate Judge Lee Ann
Reno (ECF 58), the Court concludes that the Magistrate Judge’s findings, conclusions, and
recommendations are correct as to GRANT Plaintiff Herman Greinstein’s Motion to Strike (ECF
43) and DENY without prejudice the Motion for Conditional Certification and Court-Authorized
Notice (ECF 34). It is therefore ORDERED that the findings, conclusions, and recommendations
of the Magistrate Judge are adopted.

| SO ORDERED.

November 26, 2019.

 

MATHEW J.KACSMARYK ~ JV
ITED STATES DISTRICT JUDGE
